        Case 5:19-cv-05846-BLF Document 13 Filed 10/25/19 Page 1 of 2



 1   NICHOLAS M. WAJDA (State Bar #259178)
     Attorney Email Address: nick@wajdalawgroup.com
 2   WAJDA LAW GROUP, APC
 3   6167 Bristol Parkway
     Suite 200
 4   Culver City, California 90230
     Telephone: (310) 997-0471
 5   Facsimile: (866) 286-8433
     Attorney for Plaintiff
 6

 7                                 UNITED STATES DISTRICT COURT
 8                              NORTHERN DISTRICT OF CALIFORNIA
 9

10    PAUL A. REED, individually and on                 Case No. 5:19-cv-05846-BLF
      behalf of all others similarly situated,
11                                                      AMENDED NOTICE OF VOLUNTARY
                          Plaintiff,                    DISMISSAL WITHOUT PREJUDICE
12
              v.
13

14    MIDLAND CREDIT MANAGEMENT,
      INC.,
15
                          Defendant.
16

17
           NOW COMES Paul A. Reed (“Plaintiff”), through the undersigned counsel, and in response
18
     to this Court’s Order Requesting Clarification re ECF 11, states as follows:
19
           Plaintiff has resolved this civil action against Defendant, Midland Credit Management, Inc.
20

21   Plaintiff filed his Notice of Voluntary Dismissal Without Prejudice (Dkt. 11) (“Notice”) to alert

22   this Honorable Court of this fact and intended his Notice to serve as a prophylactic measure to both

23   vacate any current dates set by this Court and to prevent future dates to be set – given the pending
24
     resolution of this civil action. As further clarification, Plaintiff intended to say “Plaintiff anticipates
25
     filing a notice of voluntary dismissal [with prejudice] within 45 days . . .” upon the execution and
26
     exchange of paperwork with Defendant, Midland Credit Management, Inc.
27
     Dated: October 25, 2019                          Respectfully submitted,
28
                                                          1
     Case 5:19-cv-05846-BLF Document 13 Filed 10/25/19 Page 2 of 2



 1
                                     By: /s/ Nicholas M. Wajda
 2                                   Nicholas M. Wajda, Esq.
 3                                   WAJDA LAW GROUP, APC
                                     6167 Bristol Parkway, Suite 200
 4                                   Culver City, California 90230
                                     Telephone: (310) 997-0471
 5                                   Facsimile: (866) 286-8433
                                     Email: nick@wajdalawgroup.com
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         2
